

117 SRES 186 ATS: Honoring the humanitarian work of Dr. Aristides de Sousa Mendes do Amaral e Abranches to save the lives of French Jews and other persons during the Holocaust.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 186IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Romney (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the humanitarian work of Dr. Aristides de Sousa Mendes do Amaral e Abranches to save the lives of French Jews and other persons during the Holocaust.Whereas Nazi Germany invaded France on May 10, 1940, and after brief but intense hostilities, secured the surrender of France on June 22, 1940;Whereas, as a consequence of the Nazi conquest, the lives of French Jews and Jewish and non-Jewish persons of other nationalities seeking refuge in France were put in grave and imminent danger;Whereas many thousands of those persons fled to Bordeaux, France, and elsewhere in southwest France, seeking to traverse Spain and escape to Portugal;Whereas, in 1939, the Government of Portugal under Antonio de Oliveira Salazar issued Circular 14, which sharply restricted the availability of visas to displaced persons;Whereas the Consul General of Portugal in Bordeaux was Dr. Aristides de Sousa Mendes do Amaral e Abranches;Whereas, in June 1940, confronting a humanitarian crisis and in defiance of Circular 14, Sousa Mendes, assisted principally by his diplomatic colleagues Jose de Seabra, Manuel de Vieira Braga, and Emile Gissot, issued without charge tens of thousands of visas, including thousands to fleeing Jews;Whereas Sousa Mendes reportedly stated, I declare that I shall give, free of charge, a visa to whosoever shall request it. My desire is to be with God against Man rather than with Man and against God.;Whereas those visas, as well as Sousa Mendes’ personal intervention at the border between France and Spain, enabled the refugees to reach safety in Portugal;Whereas, in July 1940, the Government of Portugal under Oliveira Salazar responded by recalling Sousa Mendes, dismissing Sousa Mendes later from active diplomatic service, and subjecting him to economic retribution and subsequent ostracism;Whereas, in 1941, Sousa Mendes explained, In truth, I disobeyed, but my disobedience does not dishonor me. I chose to defy an order that to me represented the persecution of true castaways who sought with all their strength to be saved from Hitler's wrath. Above the order, for me, was God's law, and that's the one I have always sought to adhere to without hesitation. The true lesson of Christianity is to love one's neighbor.;Whereas, in 1954, Sousa Mendes died penniless in Lisbon, Portugal, under the cloud of the discipline imposed for his defiance;Whereas, in 1966, Yad Vashem recognized Sousa Mendes as a Righteous Among the Nations for his selfless efforts to save Jewish lives at personal risk to himself, making Sousa Mendes the first of a number of diplomatic rescuers to be so honored;Whereas, in 1988, the United States Senate passed Senate Resolution 270, 100th Congress, agreed to June 23, 1988, to commemorate Sousa Mendes’ humanitarian efforts;Whereas, in 1986, President of Portugal Mario Soares posthumously rehabilitated Sousa Mendes, decorating Sousa Mendes as an Officer of the Order of Liberty;Whereas, in 1988, the Parliament of Portugal posthumously granted Sousa Mendes the status of Ambassador;Whereas, in 1995, President of Portugal Mario Soares posthumously bestowed on Sousa Mendes the Grand Cross of the Order of Christ;Whereas, in 2017, President of Portugal Marcelo Rebelo de Sousa posthumously bestowed on Sousa Mendes Portugal's highest honor, the Grand Cross of the Order of Liberty;Whereas, in 2020, the Parliament of Portugal unanimously voted to memorialize Sousa Mendes in the National Pantheon in Lisbon; andWhereas, in 2020, on the 80th anniversary of his heroism, the United States Commission for the Preservation of America’s Heritage Abroad initiated commemorations in honor of Sousa Mendes in Bordeaux, France, and Portugal: Now, therefore, be itThat the Senate—(1)honors and salutes the humanitarian and principled work of Dr. Aristides de Sousa Mendes do Amaral e Abranches, Consul of Portugal in Bordeaux, France, for acting with great courage and at personal risk to issue transit visas to French Jews and other persons, sparing them from Nazi occupation and the Holocaust, thus saving many thousands of innocent lives; and(2)directs the Secretary of the Senate to transmit copies of this resolution to— (A)the President; and(B)the President of the Assembly of the Republic of Portugal.